DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
The present office action is based upon the Applicant’s claims filed on 12/06/2021. Claim 3 and 8 are canceled, Claims 19-20 are previously cancelled claims, Claim 1, 11-12 and 17 are amended, Claims 17-18 are withdrawn, Claims 1-2, 4-7, 9-18 and 21-22 are pending in current application.
Claim rejections under 35 U.S.C. 112(a), 35 U.S.C. 112 (b) and 35 U.S.C. 101, set forth in previous office action, have been withdrawn in view of the claims amendments filed on 12/06/2021. However, the amended claims 1 and 17 invoke new matter.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim interpretations under 35 U.S.C. 112(f), have been withdrawn 

Examiner’s Note
Claims 17-18 were previously withdrawn from consideration under 37 CFR 1.142 would be rejoined for allowance if they overcome rejection under 35 U.S.C. 112(a), set forth in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-7, 9-18 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Specifically, amended independent claim 1 cites limitations of: the control system is configured to "automatically control a reaction of the robotic device…”, “automatically receive multiple detected distance of the object…”, “automatically determine a movement direction of the object…”, “automatically compare the movement direction of the object….”, and “automatically control the movement of the moveable portion ..”. These limitations are a new matter for the phrase “automatically”.  Applicant is welcomed to point out where in the specification the Examiner can find support for all the steps as cited above are performed automatically if Applicant believes otherwise.
Amended independent claim 17 cites limitations of: the controller being configured to “automatically control at least one of a scanning speed or a detection automatically if Applicant believes otherwise.
Therefore, claims 1 and 17 do not satisfy the written description requirement.
Claims 2, 4-7, 9-16, 18 and 21-22 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, by virtue of their dependency on the respective base claim.

Claims objections (having allowable subject matter) 
Claims 1, 2, 4-7, 9-18 and 21-22 would be allowable if they overcome the rejection under 35 U.S.C. 112(a), set forth in this office action. 
The following is an examiner’s statement why the claims would be allowable: 
Regarding Claim 1, the closest prior arts, Bingham et al. (US 2019/0176326), Albert et al. (US 2017/0030708), Fischer et al. (US 2018/0021954), Park (US 2019/0351558) and Ichikawa et al. (US 2018/0128919) fail to suggest, disclose or teach individually or in combination to render obvious limitations in combination of amended claim 1 as a whole. Claims 2, 4-16 and 21-22 depend either directly or indirectly upon independent claim 1; therefore, these claims also would be allowable by virtue of their dependencies.

Regarding Claim 17, the closest prior arts, Bingham et al. (US 2019/0176326), Albert et al. (US 2017/0030708), Fischer et al. (US 2018/0021954), Park (US 2019/0351558) and Ichikawa et al. (US 2018/0128919) fail to suggest, disclose or teach individually or in combination to render obvious limitations in combination of amended claim 17 as a whole. Claim 18 depend directly upon independent claim 17; therefore, this claim would be allowable by virtue of their dependencies.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B M M HANNAN/Primary Examiner, Art Unit 3664